Citation Nr: 0409718	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  98-10 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for disability manifested by 
Mycoplasma positive test, claimed as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to April 
1994.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions which, in pertinent part, denied 
service connection for Mycoplasma positive test, including as due 
to an undiagnosed illness.  

The Board remanded the case in November 2001 for further 
development, and the case was returned to the Board in March 2004.  
One of the issues remanded, was that of entitlement to service 
connection for post-traumatic stress disorder.  In a rating 
decision dated in January 2003, the RO granted service connection 
for that disability.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an equitable 
disposition of the appropriate claims addressed by this decision 
has been obtained by the RO.  

2.  The veteran has chronic fatigue.

3.  Chronic fatigue is presumed to be a manifestation of 
Mycoplasma infection.  

4.  The veteran has a positive Mycoplasma test.  

5.  It is as likely as not that the Mycoplasma exposure causing 
chronic fatigue, occurred during service in the Persian Gulf War.



CONCLUSION OF LAW

Chronic fatigue manifested by a positive Mycoplasma test, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.317 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) redefines the obligations of VA with respect to the duty to 
assist, including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  

The Court has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in substantiating 
his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view of 
the Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the appellant in substantiating his claim.  

I.  Factual Background

The veteran's service personnel records reflect that he had active 
service in the Southwest Asia Theater of operations during the 
Persian Gulf War from January 1991 to May 1991.  A review of his 
service medical records is negative for complaints, diagnosis or 
treatment for any chronic disability associated with positive 
Mycoplasma testing.  

A Persian Gulf Registry examination was conducted in March 1995.  
Examination results contain no reference to signs or symptoms 
related to a chronic disability associated with positive 
Mycoplasma testing.  

On VA neurological examination in March 1997, the veteran 
complained of sleep difficulties.  Objective examination showed no 
overt impairment of the veteran's neuropsychological function.  
Evidence of chronic fatigue as a result of a sleeping disorder was 
noted.  

A medical article submitted by the veteran in August 1999 notes 
that soldiers in the Gulf War were exposed to a variety of toxic 
agents, which could cause neurological damage.  These included 
"exotic, questionable inoculations for anthrax and botulism, as 
well as secret vaccine adjuvants, including squalene, which is 
forbidden by law to be given to humans but antibodies to which 
have been found in a very high percentage of Gulf war vets"; and 
biological and germ warfare agents to which troops were exposed.  
The author also stated that specific toxic microbes have been 
isolated, including a genetically engineered bacterium known as 
Mycoplasma incognitus, that produce gradual but severe 
neurological damage.  

The writer noted that part of the problem in defining Gulf War 
syndrome is that the symptoms were so varied but that the most 
common symptom was chronic fatigue, which affected over half of 
syndrome sufferers.  It was noted that other conditions included 
cardiac ailments and memory loss.  Severe aches and joint pains 
are common, and other frequently reported symptoms were dizziness, 
nausea, stomach pains, light sensitivity, intense anxiety, 
breathing difficulty, muscle spasms, diarrhea, blurred vision, 
inexplicable skin rashes, hives, bleeding gums, eye redness, night 
sweats and acute migraine-like headaches.  Sexual and urination 
disorders plague numerous victims.  About a quarter had acquired 
multiple chemical sensitivities.  

The author opined that experimental vaccines were issued to the 
troops deployed to the Gulf, especially for anthrax and botulinum, 
that were not approved for use by the FDA and had since been 
proven to cause potentially dangerous side effects.  The writer 
claimed that documents released by the Pentagon in 1995 revealed 
that high-ranking military officials had pressured FDA into 
authorizing experimentation with pyridostigmine bromide (PB) 
tablets for protection against Iraqi chemical or biological 
attacks.  Reportedly, the troops were forced by their commanding 
officers to consume these tablets in excessive quantities despite 
the troops' misgivings.  It is claimed that records of who 
received the pills were not kept, that only a standard dosage was 
given regardless of sex or medical history, and that the toxicity 
of the experimental drug was heightened by issuing them along with 
powerful insecticides, such as DEET, which it was opined, was a 
potentially lethal combination.  

VA medical records dated from February 1999 to April 2000 show 
that the veteran participated in an investigational study 
regarding positive Mycoplasma testing.  Records essentially 
reflect the veteran's complaints of increased irritability, 
agitation, memory loss, headaches, and difficulty sleeping.  The 
veteran was given medication in connection with the study.  

These records also show that in August 1999, a physician reported 
that the veteran had fatigue that had its onset during or after 
the Gulf War, and had lasted for a period in excess of six months.

On VA examination in May 2000, it was noted that the veteran was a 
machine operator and had not lost any time from work due to his 
claimed medical problems.  The veteran reported a history of 
service in the Persian Gulf with exposure to noxious agents and 
prophylactic treatments.  It was noted that the veteran tested 
positive for Mycoplasma.  The examiner explained that Mycoplasma 
was a blood test being done on certain Gulf War veterans.  It was 
noted that some with positive test results were placed on 
antibiotics.  The examiner stated that a positive Mycoplasma test 
was not a disability in and of itself.  

Medical records pertaining to the VA cooperative study dated from 
April 2000 to January 2001 show that the veteran continued to 
complain of memory problems, difficulty sleeping, headaches, loose 
stools, irritability and agitation.  Several records reflect a 
diagnostic assessment of undiagnosed illnesses, symptoms 
persisting.  

On VA examination in November 2002, it was noted that the veteran 
had participated in a VA study for Mycoplasma infection.  He was 
treated with either antibiotics or a placebo in the study.  It was 
noted that he had recurrent positive test results for Mycoplasma.  
The veteran reported that he worked as a forklift operator and 
lost no time from work due to present problems.  The veteran's 
current complaints included rashes; shortness of breath; 
gastrointestinal symptoms; insomnia; mood swings, and headaches.  
The veteran claimed that such symptoms did not exist prior to his 
service in the Persian Gulf theater of operations.  He claimed 
that he was exposed to chemical agents, received multiple 
injections and physostigmine tablets during his Persian Gulf 
service.  He said that his symptoms began approximately one year 
after his return from the Gulf War.  Mycoplasma positive testing 
was shown several years earlier.  

The examiner commented that the veteran had "no real 
exacerbations" related to the positive Mycoplasma findings.  The 
examiner concluded that it was as likely as not that the veteran's 
present symptoms were due to his engagement in the Gulf War.  It 
was noted that the Mycoplasma study was ongoing and the results 
had not been completed.  

In March 2003, the VA examiner reviewed the veteran's claims 
folder in order to provide an additional opinion regarding his 
claims regarding the positive Mycoplasma test.  It was noted that 
manifestations of Mycoplasma infection were presumed to include 
defective immune system; joint pains, chronic fatigue, and 
cognitive memory loss.  However, the examiner stated that no 
conclusive evidence regarding the manifestations and etiology of 
Mycoplasma is currently known.  

Records and laboratory logs from the VA cooperative Mycoplasma 
study were received in September 2003.  The study report reflects 
no abnormal clinical findings with the exception of dental caries.  
The veteran's subjective complaints were also noted.  The study 
was completed in January 2001 and no clinical findings of a 
chronic disability associated with the positive Mycoplasma test 
results was shown.  


II.  Legal Analysis

Under the governing statutory and regulatory criteria, service 
connection may be granted for disability resulting from personal 
injury suffered or disease contracted during active military 
service, or for aggravation of a pre-existing injury or disease 
during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim. Id. Service connection may also be 
granted for any disease initially diagnosed after discharge, when 
all the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly affirmed by the United 
States Court of Appeals for the Federal Circuit, which has held 
that "a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f).  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a 
Persian Gulf veteran with a "qualifying chronic disability" that 
became manifest during service on active duty in the Armed Forces 
in the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  The Board notes that the 
period within which such disabilities must become manifest to a 
compensable degree in order for entitlement to compensation to be 
established is December 31, 2006.  38 C.F.R. § 3.317a(1)(i).  

The term qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of any of 
the following): an undiagnosed illness, a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms, or any diagnosed illness that the 
Secretary determines in regulations prescribed that warrants a 
presumption of service connection.  38 U.S.C.A. § 1117(a)(2).  

Signs or symptoms which may be a manifestation of an undiagnosed 
illness or a chronic multi-symptom illness include the following: 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headache, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, cardiovascular 
signs or symptoms, abnormal weight loss, or menstrual disorders.  
38 U.S.C.A. § 1117(g).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.  

The undisputed evidence is that the veteran served in the Gulf 
War, and has more recently had a positive test for Mycoplasma.  
The remaining questions are whether the positive Mycoplasma test 
is accompanied by any current disability, and whether the 
Mycoplasma exposure is linked to the veteran's Gulf War service.

The VA cooperative study shows that the veteran had fatigue.  This 
finding is bolstered by the results of the November 2002, post-
traumatic stress disorder examination when the veteran was found 
to have chronic fatigue not associated with PTSD.

There is evidence, in addition to that submitted by the veteran, 
of a higher incidence of Mycoplasma exposure and infection in 
veterans with service in the Gulf War, and there is also evidence 
that chronic fatigue is a manifestation of such exposure.  A. 
Vojdani, Ph.D., Scientific Facts Versus Fiction About Mycoplasma, 
at http://www.immuno-sci-lab.com/html/mycoplasma.html; J. 
Remington, Chronic Infection: Evasive Mycoplasma May Cause Fatigue 
and More, at http://shasta.com/cybermom/infection.htm.  

Also supporting the veteran's claim is the opinion of the examiner 
who conducted the November 2002 VA examination linking the 
veteran's current symptoms, including fatigue, to his service in 
the Gulf War.

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that the veteran has chronic fatigue related to exposure 
to Mycoplasma during his service in the Persian Gulf during the 
Gulf War.  Accordingly, the claim is allowed.


ORDER

Entitlement to service connection for a disability, namely chronic 
fatigue, manifested by a positive Mycoplasma test is granted.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



